Table Of Contents Filed Pursuant to Rule 424(b)(3) Registration No. 333-214194 PROSPECTUS OF NATIONAL COMMERCE CORPORATION PROXY STATEMENT OF PRIVATE BANCSHARES, INC. MERGER PROPOSED – YOUR VOTE IS VERY IMPORTANT The boards of directors of Private Bancshares, Inc. (“PBI”) and National Commerce Corporation (“NCC”) have each unanimously approved the proposed merger of PBI with and into NCC, with NCC surviving the merger. The merger agreement provides that the shareholders of PBI may elect to receive, for each of their shares of PBI common stock, either (i) 0.85417 shares of NCC common stock or (ii) $20.50 in cash, without interest, subject to certain allocation limitations and proration procedures set forth in the merger agreement. The total amount of cash payable in the merger will be equal as nearly as practicable to, but will not exceed, $8,320,766, subject to NCC’s option to increase the amount of cash to a maximum of $11,094,354 if the number of shares of PBI common stock with respect to which cash elections are made exhausts the initial amount of cash reserved for payment of such shares. Accordingly, elections by shareholders of PBI to receive a particular form of consideration, whether cash or shares of NCC common stock, will be prorated as necessary to cause the aggregate mix of consideration issuable to PBI shareholders in the merger to comply as nearly as possible with the foregoing allocation, and your ability to receive cash or shares of NCC in exchange for your shares of PBI will depend upon the election of other PBI shareholders. Assuming the issuance of 1,964,633 shares of NCC common stock, the maximum possible number of shares issuable, and based on the closing price for a share of NCC common stock as of November 16, 2016,the total merger consideration is expected to be approximately $72.7 million. Under these circumstances, following the merger, current NCC shareholders would own approximately 84.8% of the issued and outstanding common stock of NCC, and current PBI shareholders would own approximately 15.2% of the issued and outstanding common stock of NCC. A total of 1,964,633 shares of NCC common stock, the maximum number of shares of NCC common stock that may be issued in the merger, are being offered by NCC pursuant to this proxy statement-prospectus. The NCC common stock issued pursuant to the merger will be registered under the Securities Act of 1933, as amended. NCC’s common stock is traded on the Nasdaq Global Select Market under the symbol “NCOM.” The market price of NCC common stock will fluctuate between the date of this proxy statement-prospectus and the date of the special meeting of PBI shareholders, and between the date of the special meeting and the closing of the proposed merger. Therefore, the value of the shares of NCC common stock to be received in the merger will not be known at the time that PBI shareholders vote at the special meeting described below. The amount of cash per share is fixed at $20.50; however, as described in more detail elsewhere in this proxy statement-prospectus, in the event that the average closing price for NCC common stock for a specified period prior to the closing of the merger is less than $19.20 per share and the decrease in the price of NCC common stock exceeds a specified threshold relative to the decrease in the Nasdaq Bank Index over the same period, PBI will have the right to terminate the merger agreement unless NCC elects to make a compensating cash payment to PBI shareholders who have elected to receive shares of NCC common stock. The merger cannot be completed unless the shareholders of PBI approve the merger agreement, among other conditions. PBI will hold a special meeting of shareholders at Piedmont Center North, located at3575 Piedmont Road NE, Building 15 Conference Center, Suite P-140,Atlanta, Georgia 30305, on December 29, 2016 at 1:00 p.m., local time, to consider and vote on the merger proposal, on a proposal to terminate the existing shareholders agreement of PBI immediately prior to the effective time of the merger and on a proposal to adjourn the special meeting, if necessary or appropriate, to permit further solicitation of proxies. Whether or not you plan to attend the special meeting, please take the time to vote by following the voting instructions included in the enclosed proxy card. If you sign, date and mail your proxy card without indicating how you want to vote, your proxy will be counted as a vote FOR the merger agreement, FOR the termination of the shareholders agreement and FOR the adjournment proposal. Shareholders of PBI have dissenters’ rights in connection with the proposed merger under Georgia law, which provides that a dissenting shareholder is entitled to receive the fair value of his or her shares in cash (which may be more or less than the value of the consideration that such holder would receive in the merger) if the dissenting shareholder complies with all of the requirements set forth in the applicable statute. This proxy statement-prospectus describes the special meeting, the merger, the documents related to the merger and related matters. Please carefully read this entire proxy statement-prospectus, including “Risk Factors” beginning on page18 for a discussion of the risks associated with the proposed merger and with owning NCC common stock. You also can obtain information about NCC from documents that it has filed with the Securities and Exchange Commission. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities to be issued in the merger or determined if this document is truthful or complete. Any representation to the contrary is a criminal offense. The shares of NCC common stock to be issued in the merger are not deposits or savings accounts or other obligations of any bank or savings association and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency. NCC is an “emerging growth company,” as defined in the Jumpstart Our Business Startups Act of 2012, and is therefore permitted to take advantage of certain reduced public company reporting requirements. The board of directors of PBI recommends that the shareholders of PBI vote FOR approval of the merger agreement, FOR approval of the termination of the shareholders agreement and FOR the approval of the adjournment proposal. John H. Holcomb, III Chairman and Chief Executive Officer National Commerce Corporation Charles B. Crawford, Jr. Chairman, President and Chief Executive Officer Private Bancshares, Inc. This proxy statement-prospectus is dated November 23, 2016 and is first being mailed to shareholders of PBI on or about November 29, 2016. Table Of Contents ABO UT THIS DOCUMENT This proxy statement-prospectus forms a part of a registration statement on Form S-4 (Registration No. 333-214194) filed by NCC with the Securities and Exchange Commission (the “
